Exhibit 10.2

Execution Version

TRANSITION SERVICES AGREEMENT

by and between

QEP RESOURCES, INC.

and

TESORO LOGISTICS LP

Dated as of December 2, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

1.         DEFINITIONS

     1   

2.         SERVICES

     4   

2.1

  Scope of Services      4   

2.2

  Provision of Services      4   

2.3

  No Financing to Services Recipient      4   

2.4

  No Assumption or Modification of Obligations      5   

2.5

  Application of Resources      5   

2.6

  Performance of Services      5   

2.7

  Transitional Nature of Services; Changes      5   

2.8

  Omitted Services; Additional Services; Extension of Services Terms      5   

2.9

  Impracticability      6   

2.10

  Project Managers      6   

2.11

  Cooperation      6   

2.12

  Good Faith Mutual Assistance      7   

3.         PRICING

     7   

3.1

  Fees      7   

3.2

  Invoices; Payment Procedures      7   

3.3

  Payment Disputes      8   

3.4

  Expenses      8   

4.         SERVICES TERM; TERMINATION

     8   

4.1

  Services Term      8   

4.2

  Termination      8   

4.3

  Rights and Obligations Upon Termination      9   

4.4

  Sharing of Certain Existing Licenses      9   

5.         RETURN OF LEASED PROPERTY OR LICENSED SOFTWARE

     10   

6.         DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

     10   

7.         BOOKS AND RECORDS; AUDITS

     10   

7.1

  Books and Records      10   

7.2

  Audit of Performance      11   

8.         COMPLIANCE WITH LAWS AND GOVERNMENTAL REQUIREMENTS

     11   

9.         LIMITATION OF LIABILITY; INDEMNITY

     11   

9.1

  Service Provider’s Limitation of Liability      11   

9.2

  Service Recipient Indemnity      11   

9.3

  Service Provider Indemnity      11   

9.4

  Procedures      12   

10.         DISPUTE RESOLUTION

     12   

10.1

  Governing Law      12   

10.2

  Jurisdiction      12   

10.3

  Waiver of Jury Trial      12   

11.         PROPERTY RIGHTS

     12   

12.         CONFIDENTIAL INFORMATION

     13   

13.         MISCELLANEOUS

     13   

13.1

  Complete Agreement      13   

 

i



--------------------------------------------------------------------------------

13.2

  Counterparts      13   

13.3

  Survival of Agreement      13   

13.4

  Expenses      13   

13.5

  Notices      13   

13.6

  Waivers      13   

13.7

  Amendments      13   

13.8

  Assignment      14   

13.9

  Subsidiaries or Affiliates      14   

13.10

  Third Party Beneficiaries      14   

13.11

  Title and Headings      14   

13.12

  Specific Performance      14   

13.13

  Severability      14   

13.14

  Force Majeure      14   

13.15

  Construction      14   

13.16

  References; Interpretations      15   

13.17

  Status of Service Provider as Independent Contractor      15   

Schedule A – Services provided by QEP to Buyer, its general partner, the
Acquired Company or the Acquired Subsidiaries

Schedule B – Services provided by Buyer to QEP or its Subsidiaries

Schedule C – Software and/or services used by QEPFS, the Acquired Company or the
Acquired Subsidiaries under QEP’s software licenses

Schedule D – Software and/or services used by QEP under QEPFS’s software
licenses

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
December 2, 2014, by and between QEP Resources, Inc., a Delaware corporation
(“QEP”), and Tesoro Logistics LP, a Delaware limited partnership (“Buyer”), each
a “Party” and together, the “Parties”.

R E C I T A L S

WHEREAS, QEP, acting through its direct and indirect subsidiaries, conducts the
QEPFS Business (as defined below);

WHEREAS, to effect the sale of the QEPFS Business, QEP Field Services Company, a
Delaware corporation and wholly owned subsidiary of QEP (“QEPFS”), and Buyer
entered into that certain Membership Interest Purchase Agreement dated as of
October 19, 2014 (as amended or otherwise modified from time to time, the
“Purchase and Sale Agreement”);

WHEREAS, the Parties desire that if Closing (as defined below) occurs, in order
to facilitate the sale of the QEPFS Business, QEP will provide to Buyer, its
general partner, the Acquired Company or the Acquired Subsidiaries, as
applicable, during the relevant Services Term (as defined below), directly or
through QEP’s Affiliates or subcontractors, the QEP Services, all in accordance
with the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Parties desire that if Closing occurs, in order to facilitate the
sale of the QEPFS Business, Buyer will provide to QEP and its Subsidiaries (as
defined below) during the relevant Services Term, directly or through Buyer’s
Affiliates or subcontractors, the Buyer Services (as defined below), all in
accordance with the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

1. DEFINITIONS. As used in this Agreement, the following capitalized terms shall
have the following meanings:

“Acquired Company” shall have the meaning set forth in the Purchase and Sale
Agreement.

“Acquired Subsidiaries” shall have the meaning set forth in the Purchase and
Sale Agreement.”

“Action” shall mean any demand, action, claim, charge, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation by or before any
Governmental Body or any arbitration or mediation tribunal.



--------------------------------------------------------------------------------

“Additional Service” shall have the meaning set forth in Section 2.8(b).

“Affiliate” shall have the meaning set forth in the Purchase and Sale Agreement.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Assets” shall have the meaning set forth in the Purchase and Sale Agreement.

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

“Buyer Group” shall mean Buyer, its Affiliates and each of their respective
officers, directors, employees, agents, advisors and other Representatives.

“Buyer Project Manager” shall have the meaning set forth in Section 2.10.

“Buyer Services” shall mean the limited enumerated services described on
Schedule B attached to this Agreement and included herein.

“Closing” shall have the meaning set forth in the Purchase and Sale Agreement.

“Closing Date” shall have the meaning set forth in the Purchase and Sale
Agreement.

“Commercially Reasonable Efforts” shall have the meaning set forth in the
Purchase and Sale Agreement.

“Company Contract” shall have the meaning set forth in the Purchase and Sale
Agreement.

“Confidential Information” shall have the meaning set forth in the Purchase and
Sale Agreement.

“Default Interest Rate” shall have the meaning set forth in Section 3.2(b).

“Due Date” shall have the meaning set forth in Section 3.2(a).

“Fee” or “Fees” shall have the meaning set forth in Section 3.1.

“FERC” shall mean the Federal Energy Regulatory Commission, or its successor
agency.

“Force Majeure” shall mean, with respect to a Party, an event beyond the
reasonable control of such Party (or any Person acting on its behalf), which by
its nature could not have been foreseen by such Party (or such Person), or, if
it could have been foreseen, was unavoidable, and includes acts of God, storms,
floods, earthquakes, hurricanes, riots, pandemics, fires, sabotage, strikes,
lockouts, civil commotion or civil unrest, interference by civil or military
authorities, government action or inaction, acts of war (declared or undeclared)
or armed hostilities or other national or international calamity or one or more
acts of terrorism.

 

2



--------------------------------------------------------------------------------

“Governmental Body” shall have the meaning set forth in the Purchase and Sale
Agreement.

“Group” shall mean either the QEP Group or the Buyer Group, as applicable.

“Law” shall have the meaning set forth in the Purchase and Sale Agreement.

“Omitted Service” shall have the meaning set forth in Section 2.8(a).

“Party” shall have the meaning set forth in the preamble hereof.

“Person” shall have the meaning set forth in the Purchase and Sale Agreement.

“Prime Rate” shall mean the prime rate of interest (the base rate on corporate
loans) as published under “Money Rates” in The Wall Street Journal.

“Purchase and Sale Agreement” shall have the meaning set forth in the recitals.

“QEP” shall have the meaning set forth in the preamble hereof.

“QEP Group” shall mean QEP, its current and former Affiliates (other than the
Acquired Company and the Acquired Subsidiaries) and each of their respective
officers, directors, employees, agents, advisors and other Representatives.

“QEP Midstream” means QEP Midstream Partners, LP, a Delaware limited
partnership.

“QEP Project Manager” shall have the meaning set forth in Section 2.10.

“QEP Services” shall mean the limited enumerated services described on Schedule
A attached to this Agreement and included herein.

“QEPFS” shall have the meaning set forth in the recitals hereto.

“QEPFS Business” means the purchase, sale, gathering, processing, fractionating,
treating, compression and transportation of natural gas and related by-products
and the gathering and transportation of crude oil, as conducted by Seller and
the Acquired Subsidiaries, but only as intended to be conducted by the Acquired
Company and the Acquired Subsidiaries at Closing.

“Representatives” shall have the meaning set forth in the Purchase and Sale
Agreement.

“Service” shall mean any of the Buyer Services and the QEP Services, as
applicable.

“Service Provider” shall mean QEP with respect to the QEP Services, and Buyer
with respect to the Buyer Services.

“Service Recipient” shall mean Buyer, its general partner, the Acquired Company
or the Acquired Subsidiaries, as applicable, with respect to the QEP Services,
and QEP or its Subsidiaries, as applicable, with respect to the Buyer Services.

 

3



--------------------------------------------------------------------------------

“Services Term” shall have the meaning set forth in Section 4.1.

“Subsidiary” shall mean with respect to any Person (i) a corporation, more than
fifty percent (50%) of the voting capital stock of which is, as of the time in
question, directly or indirectly owned by such Person and (ii) any other limited
liability company, partnership, joint venture, association, joint stock company,
trust, unincorporated organization or other entity in which such Person,
directly or indirectly, owns more than fifty percent (50%) of the equity
economic interest thereof or has the power to elect or direct the election of a
majority of the members of the governing body of such entity or has control over
such entity (e.g., as the managing partner of a partnership).

2. SERVICES.

2.1 Scope of Services.

(a) Buyer hereby retains QEP to provide, and QEP hereby agrees to provide, the
QEP Services to Buyer, its general partner, the Acquired Company or the Acquired
Subsidiaries, as designated by Buyer, during the relevant Services Term.

(b) QEP hereby retains Buyer to provide, and Buyer hereby agrees to provide, the
Buyer Services to QEP or any of its Subsidiaries, as designated by QEP, during
the relevant Services Term.

(c) Notwithstanding anything to the contrary in this Agreement, (i) the QEP
Services shall be available to Buyer, its general partner, the Acquired Company
or the Acquired Subsidiaries only for the purposes of conducting the QEPFS
Business and (ii) the Buyer Services shall be available to QEP or any of its
Subsidiaries only for the purposes of conducting QEP’s business, including its
exploration and production, midstream and marketing activities.

(d) Nothing in this Agreement shall preclude a Service Recipient from obtaining,
in whole or in part, services of any nature that may be obtainable from a
Service Provider, from its own employees or from providers other than the
Service Provider.

2.2 Provision of Services. The QEP Services may be directly provided by QEP or
may be provided through any of its Affiliates or subcontractors, and the Buyer
Services may be directly provided by Buyer or may be provided through any of its
Affiliates or subcontractors; provided, that prior to subcontracting any of the
QEP Services or Buyer Services, as applicable, Service Provider shall give
notice to Service Recipient of its intent to subcontract any portion of the
Services, that are not specifically listed on the Schedules as currently
outsourced or provided by a third party (which notice shall specify the Services
proposed to be subcontracted and the identity of the proposed subcontractor) and
Service Recipient shall have ten Business Days to determine, in its sole
discretion, whether to permit such subcontracting or to cancel such Service.

2.3 No Financing to Services Recipient. In no event shall a Service Provider or
its Affiliates be required to (i) lend any funds to a Service Recipient or its
Affiliates; (ii) expend funds for any additional equipment or material or
property (real or personal) on behalf of a Service Recipient; or (iii) make any
payments or disbursements on behalf of a Service Recipient, except to the extent
as required by this Agreement and such Service Recipient has previously
delivered to Service Provider sufficient funds to make any such expenditures,
payment or disbursement.

 

4



--------------------------------------------------------------------------------

2.4 No Assumption or Modification of Obligations. Nothing herein shall be deemed
to alter the allocation of Assets and liabilities provided in the Purchase and
Sale Agreement.

2.5 Application of Resources. Unless otherwise expressly required under the
terms of any relevant Schedule hereto or the Purchase and Sale Agreement, or
otherwise agreed to by the Parties in writing, in providing the Services,
Service Provider or its Affiliates shall not be obligated to: (i) maintain the
employment of any specific employee or subcontractor; (ii) purchase, lease or
license any additional (measured as of the even date hereof) equipment or
materials (expressly excluding any renewal or extension of any leases or
licenses required for Service Provider to perform the relevant Services during
the relevant Services Term); or (iii) pay any of Service Recipient’s costs
related to its or any of its Affiliates’ receipt of the Services.

2.6 Performance of Services. Subject to the other terms (i) in this Agreement
setting forth and circumscribing Service Provider’s performance obligations
hereunder (including in Sections 2.1, 2.2, 2.3, 2.5, 2.7, 2.8, 2.9 and 6), and
(ii) in the relevant Schedules hereto, each Service Provider shall perform, or
cause the applicable members of its Group or any of its Affiliates or
subcontractors to perform, the Services required to be provided by it hereunder
in a manner specifically described in the relevant Schedules hereto, or, to the
extent not so described in such Schedules, in a manner that is substantially the
same in nature, accuracy, quality, completeness, timeliness, responsiveness and
efficiency with how such relevant Services, if any, have been rendered
consistent with the past practices of that Service Provider prior to the Closing
Date.

2.7 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and agree that notwithstanding anything to
the contrary herein, each Service Provider may make changes from time-to-time in
the manner of performing the Services if such Service Provider is making similar
changes in performing similar services for itself and/or its Affiliates;
provided that Service Provider must provide Service Recipient with at least
thirty (30) days prior written notice of any such material changes.

2.8 Omitted Services; Additional Services; Extension of Services Terms.

(a) Omitted Services. If, after the Closing Date and prior to June 2, 2014, a
Party identifies a service that the other Party (or a member of such other
Party’s Group) previously provided to such first Party (or any of its
Affiliates) prior to the Closing Date, but such service was omitted from
inclusion in the Services to be received by such first Party under this
Agreement (an “Omitted Service”), then, upon the prior written consent of the
Party that would be the Service Provider of such Omitted Service (which consent
shall not be unreasonably conditioned, delayed or withheld) and the execution of
an amendment as provided in the next sentence, such Omitted Service shall be
added and considered as part of the Services to be provided by such Service
Provider. The Parties

 

5



--------------------------------------------------------------------------------

shall cooperate and act in good faith to reach agreement on the fees and other
specific terms and conditions applicable to such Omitted Service; provided that
if such Omitted Service is substantially similar to any other Service provided
by Service Provider under this Agreement, such fees and other specific terms and
conditions shall be substantially similar to the fees and other specific terms
and conditions applicable to such other Services. Upon the Parties agreement on
the fees and other specific terms and conditions applicable to an Omitted
Service, the Parties shall execute an amendment to this Agreement that provides
for the substitution of the relevant Schedule, or additional and supplemental
Schedules, in order to describe such Omitted Service and the agreement upon the
related fees and other specific terms and conditions applicable thereto.

(b) Additional Services; Extension of Services Terms. In the event that the
Parties identify and agree upon (i) an additional service to be provided under
this Agreement, as well as the related fees and other specific terms and
conditions applicable thereto (an “Additional Service”), or (ii) an extension of
any particular Service Term for any Service, as well as the related fees and
other specific terms and conditions applicable thereto, the Parties shall
execute an amendment to this Agreement that provides for the substitution of the
relevant Schedule, or additional and supplemental Schedules, in order to
describe such Additional Service or extension, and the agreed upon related fees
and other specific terms and conditions applicable thereto.

2.9 Impracticability. Subject to the provisions of Section 2.11, Service
Provider shall not be required to provide any Service to the extent: (a) that
the performance of the Services would (i) require Service Provider or any of its
Affiliates to violate any applicable Laws (including any applicable codes or
standards of conduct established by FERC or any other Governmental Body with
respect to their activities subject to the jurisdiction of FERC or such other
Governmental Body) or any internal policy reasonably adopted in order to comply
with any applicable Laws; (ii) result in the breach of any software license,
lease, or other contract applicable to such Service Provider; or (iii) require
prior approval of a Governmental Body (except to the extent such approval has
already been obtained); or (b) as provided under Section 13.14 with respect to a
Force Majeure event.

2.10 Project Managers. QEP shall designate to Buyer at least one individual to
whom all of Buyer’s communications may be addressed with respect to the QEP
Services and who has authority to act for and bind QEP in all aspects with
respect to the QEP Services (the “QEP Project Manager”). Buyer shall designate
to QEP at least one individual to whom all of QEP’s communications may be
addressed with respect to the Buyer Services and who has authority to act for
and bind Buyer in all aspects with respect to the Buyer Services (the “Buyer
Project Manager”). The initial QEP Project Manager designated by QEP shall be
William J. Buese and the initial Buyer Project Manager designated by Buyer shall
be Stephen P. Weissling.

2.11 Cooperation. In the event that there is nonperformance of any Service as a
result of (i) a Force Majeure event described in Section 13.14, or
(ii) impracticability pursuant to Section 2.9, the Parties agree to work
together in good faith to arrange for an alternative means by which the
applicable Service Recipient may obtain, at its sole cost and expense, the
Service so affected. The Parties and the members of their respective Groups
shall cooperate with each other in connection with the performance of the
Services, including producing on a timely basis all

 

6



--------------------------------------------------------------------------------

contracts, documents and other information that are reasonably requested with
respect to the performance of Services; provided, however, that such cooperation
shall not unreasonably disrupt the normal operations of the Parties and the
members of their respective Groups; and provided, further, that the Party
requesting cooperation shall pay all reasonable out-of-pocket costs and expenses
incurred by the Party or any members of its Group furnishing such requested
cooperation, unless otherwise expressly provided in this Agreement or the
Purchase and Sale Agreement.

2.12 Good Faith Mutual Assistance. The Parties agree that they cannot
contemplate the extent and nature of all necessary Services that may be needed
during the transition period, and that from time to time additional Services and
consultation may be necessary between the Parties. The Parties agree to
cooperate in good faith to assist each other in areas not specifically
identified in the Schedules attached hereto, provided, however, that the Party
rendering Services shall be reasonably compensated for such additional Services
provided.

3. PRICING.

3.1 Fees. In consideration of Service Provider’s performance of the relevant
Services, Service Recipient shall pay to Service Provider the fee for such
services set forth on the Schedules hereto, which fee shall not include any
overhead burden applied to any portion of such service (individually a “Fee” and
collectively the “Fees”). Out-of-pocket and other expenses shall be billed at
cost, with no escalation or overhead burdens.

3.2 Invoices; Payment Procedures.

(a) Service Provider shall invoice Service Recipient on a monthly basis for all
Fees accrued with respect to the prior month. Fees shall be payable by Service
Recipient within thirty (30) days after Service Recipient’s receipt of an
invoice (the “Due Date”). All amounts (i) payable pursuant to the terms of this
Agreement shall be paid to Service Provider as directed by Service Provider, and
(ii) due and payable hereunder shall be invoiced and paid in U.S. dollars,
except as may be expressly provided in any relevant Schedule hereto. A Service
Recipient’s obligation to make any required payments under this Agreement shall
not be subject to any unilateral right of offset, set-off, deduction or
counterclaim, however arising, except against amounts due under this Agreement.

(b) Interest. In the absence of a timely notice of billing dispute in accordance
with the provisions of Section 3.2, amounts not paid on or before the Due Date
shall be payable with interest, accrued at a rate of five percent (5%) or the
maximum legal rate, whichever is lower (the “Default Interest Rate”), calculated
for the actual number of days elapsed, accrued from the Due Date until the date
of the actual receipt of payment.

(c) Taxes. If any Governmental Body shall impose a tax on the Services rendered
to a Service Recipient or its Affiliates by Service Provider hereunder, Service
Recipient agrees to pay, or remit to Service Provider so that Service Provider
may pay, the amount of such tax imposed on the Services rendered to Service
Recipient or its Affiliates by Service Provider under this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, Service
Recipient shall have no liability for, and shall not be obligated to pay for,
any property taxes of any kind or type applicable to the property of Service
Provider or any of its Affiliates or any income taxes of any kind or type
applicable to the income of Service Provider or any of its Affiliates in
providing such Services to a Service Recipient, except as may be expressly
provided in any relevant Schedule hereto.

 

7



--------------------------------------------------------------------------------

3.3 Payment Disputes. In the event that Service Recipient disputes any invoice
or portion thereof, Service Recipient shall, prior to the Due Date, provide
Service Provider written notice of the disputed amounts, together with a
statement of the particulars of the dispute, including, to the extent
practicable, the calculations with respect to any errors or inaccuracies
claimed. Any such dispute shall be resolved by the Parties in accordance with
the procedures set forth in Section 2.4(c) of the Purchase and Sale Agreement.
Within five (5) Business Days after determination or resolution of the dispute,
Service Recipient shall remit (if it has underpaid the actual amount due) or
Service Provider shall remit (if it has overpaid the actual amount due) the
amount as determined to the other Party. In the event that any payment required
by this Section 3.3 is not made by the appropriate Party when due, such payment
shall accrue interest from the date such payment was due at the Default Interest
Rate.

3.4 Expenses. In addition to the payment of all Fees, Service Recipient shall
reimburse Service Provider for all reasonable out-of-pocket costs and expenses
incurred by Service Provider or its Affiliates in connection with providing the
Services (including necessary travel-related expenses) to the extent that such
costs and expenses are not reflected in the Fees for such Services; provided,
however, any expense exceeding $5,000 per month for any Service (including
business travel and related expenses) shall require advance approval of Service
Recipient. Any authorized travel-related expenses incurred in performing the
Services shall be incurred and charged to Service Recipient in accordance with
Service Provider’s then applicable business travel policies.

4. SERVICES TERM; TERMINATION.

4.1 Services Term. The performance of the Services shall commence on the Closing
Date and, unless earlier terminated pursuant to Sections 4.2 or 4.3, shall
terminate no later than December 2, 2015, unless an earlier date is expressly
stated in any relevant Schedule attached hereto (the “Services Term”).

4.2 Termination. This Agreement or any specific Service, as specified below in
this Section 4.2, may be terminated prior to the expiration of the relevant
Services Term only as follows:

(a) with respect to all QEP Services, or any particular QEP Service, by Buyer by
giving a termination notice to QEP, provided that the termination will be
effective twenty (20) days following receipt of notice of such termination
notice;

(b) with respect to all Buyer Services, or any particular Buyer Service, by QEP
by giving a termination notice to Buyer, provided that the termination will be
effective twenty (20) days following receipt of notice of such termination;

 

8



--------------------------------------------------------------------------------

(c) with respect to all Services that are adversely affected by a breach, by the
non-breaching Party if the other Party fails to observe or perform in any
material respect any term, obligation, or condition of this Agreement and the
defaulting Party does not cure such failure within fifteen (15) days after
written demand by the first Party, provided that if the defaulting Party begins
promptly and diligently to cure such breach in accordance with this provision
and such breach is not capable of being cured within such 15-day period, the
defaulting Party shall have up to an additional fifteen (15) days to cure such
breach if it demonstrates that it is reasonably capable of curing such breach
within such additional 15-day period;

(d) with respect to the entire Agreement, by either Party if the other Party
makes a general assignment for the benefit of creditors, or files a voluntary
petition in bankruptcy or for reorganization or rearrangement under the
bankruptcy laws, or if a petition in bankruptcy is filed against such other
Party and is not dismissed within thirty (30) days after the filing, or if a
receiver or trustee is appointed for all or a material portion of the property
or assets used by the other Party to perform Services hereunder; or

(e) with respect to all Services that are adversely affected by a Force Majeure
event, by Service Recipient if Service Provider fails to perform in any material
respect its obligation to perform any Service as a result of circumstances of
Force Majeure and such Force Majeure event continues to exist for at least sixty
(60) consecutive days.

4.3 Rights and Obligations Upon Termination.

Upon expiration of the Services Term or in the event of a termination pursuant
to Section 4.2, no Party, nor any of its Affiliates, shall have any liability or
further obligation to any other Party or any of its Affiliates pursuant to this
Agreement, except: (i) that the provisions of Sections 3 (to the extent of
amounts accrued thereunder through the date of such expiration or termination),
4, 5, 6, 7, 9, 10, 11, 12 and 13 (as well as in each case associated defined
terms) shall survive any such expiration or termination and not be extinguished
thereby; and (ii) any Party nevertheless shall be entitled to seek any remedy to
which it may be entitled at law or in equity for the violation or breach by the
other Party of any agreement, covenant, representation, warranty, or indemnity
contained in this Agreement that occurs prior to such expiration or termination.

4.4 Sharing of Certain Existing Licenses.

(a) Prior to the Closing Date, QEPFS, as a wholly-owned subsidiary of QEP, has
utilized certain software licenses pursuant to agreements or accounts between
QEP and the vendor of such software. Such licenses are described or set forth on
Schedule C attached to this Agreement and included herein. With respect to the
licenses described or set forth on Schedule C, QEP shall notify the vendor of
such software that such licenses are being shared with the Acquired Company, the
Acquired Subsidiaries, Buyer or its general partner for an interim period. Each
of the Parties hereto agrees to use its respective commercially reasonable
efforts to assist the other Party (at no cost to the other Party) in obtaining
any third party consents that are required in connection with such sharing.

 

9



--------------------------------------------------------------------------------

(b) Prior to the Closing Date, QEP, as the sole stockholder and parent of QEPFS,
has utilized certain software licenses pursuant to agreements or accounts
between QEPFS and the vendor of such software, which licenses are to be conveyed
to the Acquired Company or the Acquired Subsidiaries, as applicable, at Closing.
Such licenses are described or set forth on Schedule D attached to this
Agreement and included herein. With respect to the licenses described or set
forth on Schedule D, Buyer shall notify the vendor of such software that such
licenses are being shared with QEP for an interim period. Each of the Parties
hereto agrees to use its respective commercially reasonable efforts to assist
the other Party (at no cost to the other Party) in obtaining any third party
consents that are required in connection with such sharing.

5. RETURN OF LEASED PROPERTY OR LICENSED SOFTWARE. Service Recipient shall be
liable for all costs and expenses incurred by Service Provider or any of its
Affiliates resulting from any delay or failure of Service Recipient to return to
Service Provider or any licensor, as applicable, any leased property or licensed
software that is included as part of the Services provided to such Service
Recipient.

6. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.6 OR OTHERWISE IN ANY SCHEDULE HERETO, EACH PARTY ACKNOWLEDGES AND
AGREES (a) THAT ALL SERVICES ARE PROVIDED BY SERVICE PROVIDER ON AN “AS IS”
BASIS, AND (b) THAT NEITHER SERVICE PROVIDER NOR ANY MEMBER OF ITS GROUP MAKES
ANY REPRESENTATIONS OR WARRANTIES, WHETHER STATUTORY, EXPRESS, OR IMPLIED, TO
SERVICE RECIPIENT OR ANY OF ITS AFFILIATES WITH RESPECT TO THE SERVICES, ANY
EQUIPMENT OR MATERIALS PROVIDED UNDER THIS AGREEMENT, OR OTHERWISE HEREUNDER,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, OR ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.

7. BOOKS AND RECORDS; AUDITS.

7.1 Books and Records. Each Party shall use Commercially Reasonable Efforts to
keep and maintain books, records, accounts and other documents sufficient to
reflect accurately and completely the transactions conducted, and all associated
costs incurred, pursuant to this Agreement. Such records shall include receipts,
invoices, memoranda, vouchers, inventories, timesheets and accounts pertaining
to the Services, as well as complete copies of all contracts, purchase orders,
service agreements and other such arrangements entered into in connection
therewith.

 

10



--------------------------------------------------------------------------------

7.2 Audit of Performance. Each Party shall have access to and the right to
inspect all records maintained by the other Party directly related to the
Services, as is reasonably necessary for the purposes of verifying the other
Party’s compliance with this Agreement, including auditing and verifying costs
or expenses claimed to be due and payable hereunder. Such access shall be
available at reasonable times on Business Days during normal business hours and
under reasonable conditions with a minimum of at least ten (10) days prior
written notice. Each Party shall keep and preserve all such records for a period
of at least three (3) years from and after the end of the relevant Services
Term.

8. COMPLIANCE WITH LAWS AND GOVERNMENTAL REQUIREMENTS. Each Party shall be
responsible for compliance with all Laws affecting its respective business. Each
Service Recipient shall be responsible for any use such Service Recipient may
make of the Services to assist it in complying with applicable Laws. Each
Service Provider shall comply with all Laws applicable to the provision by it of
the Services hereunder.

9. LIMITATION OF LIABILITY; INDEMNITY.

9.1 Service Provider’s Limitation of Liability. In no event shall a Service
Provider or any member of its Group have any liability to a Service Recipient or
any member of its Group whether under this Agreement or otherwise in connection
with performance hereunder, including for any error in judgment or any act or
omission, except as a result of the gross negligence or willful misconduct of
Service Provider or any member of its Group. In addition, none of QEP, Buyer or
any member of their respective Groups shall be liable for any loss of profits,
loss of business, loss of use or of data, interruption of business, or for
indirect, special, punitive, exemplary, incidental or consequential damages of
any kind whether under this Agreement or otherwise in connection with
performance hereunder, even if the other Party has been advised of the
possibility of such damages, other than indirect, special, punitive, exemplary,
incidental or consequential damages awarded to a third party against an
indemnified party in accordance with this Section 9.

9.2 Service Recipient Indemnity. Service Recipient hereby agrees to indemnify,
defend and hold harmless Service Provider and each member of its respective
Group from and against any and all claims, losses, demands, liabilities, costs
and expenses (including reasonable attorneys’ fees) suffered or incurred by
Service Provider or any member of its Group as a result of or in connection with
any third party claims arising from the performance of the Services rendered
hereunder by Service Provider or any member of its Group on Service Recipient’s
behalf, except to the extent such third party claims are based in whole or in
part on the gross negligence or willful misconduct of Service Provider or any
member of its Group in performing the Services.

9.3 Service Provider Indemnity. Service Provider hereby agrees to indemnify,
defend and hold harmless Service Recipient and each member of its Group from and
against any and all claims, losses, demands, liabilities, costs and expenses
(including reasonable attorney’s fees) suffered or incurred by Service Recipient
or any member of its Group as a result of, or in connection with, any third
party claims to the extent caused by the gross negligence or willful misconduct
of Service Provider or any member of its Group in performing the Services on
Service Recipient’s behalf. In no event shall the aggregate liability of Service
Provider and its Group to Service Recipient and its Group for any damages
concerning the performance or nonperformance of the Services by Service Provider
or any member of its Group or any other matter arising out of, or related to,
this Agreement (regardless of whether any such claim for such damages is based
in contract or in tort) exceed the amounts actually paid to Service Provider by
Service Recipient pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

9.4 Procedures. Any claim for indemnification under this Section 9 shall be
governed by, and be subject to, the provisions of Article 10 of the Purchase and
Sale Agreement, which provisions are hereby incorporated by reference into this
Agreement.

10. DISPUTE RESOLUTION.

10.1 Governing Law. This Agreement and the legal relations between the Parties
shall be governed by and construed in accordance with the laws of the state of
Colorado without regard to principles of conflicts of law which would require
the application of the laws of another jurisdiction.

10.2 Jurisdiction. The Parties hereby irrevocably submit to the exclusive
jurisdiction of the Federal Courts of the United States of America located in
Denver, Colorado and appropriate appellate courts therefrom, and each Party
hereby irrevocably agrees that any dispute, controversy or claim arising out of
or relating to this Agreement may be heard and determined in such courts. The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable
Laws, any objection that they may now or hereafter have to the laying of venue
of any such dispute, controversy or claim brought in any such court or any
defense of inconvenient forum for the maintenance of such dispute, controversy
or claim. Each Party agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable Law.

10.3 Waiver of Jury Trial. Each of the Parties hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.

11. PROPERTY RIGHTS.

11.1 The Parties acknowledge and agree that nothing in this Agreement is
intended to transfer any right, title, or interest in and to any tangible,
intangible, real or personal property (including any and all intellectual
property rights). Notwithstanding any materials, deliverables, or other products
that may be created or developed by Service Provider or its Affiliates from the
date hereof through the expiration or termination of the Services Term, Service
Provider does not hereby convey, nor does Service Recipient or any of its
Affiliates hereby obtain, any right, title, or interest in or to any of Service
Provider’s or any of its Affiliates’ equipment, materials, deliverables,
products, or any other rights or property used to provide the Services. Other
than as provided in the Purchase and Sale Agreement, all customer and personnel
data, files and input and output materials and the media upon which they are
located that are supplied by Service Recipient or any of its Affiliates in
connection with this Agreement shall remain Service Recipient’s or such
Affiliate’s property, respectively, and Service Provider shall not have any
rights or interests with respect thereto.

 

12



--------------------------------------------------------------------------------

12. CONFIDENTIAL INFORMATION. Any Confidential Information received by either
Party or its Affiliates from the other Party or any of its Affiliates in
connection with this Agreement shall be governed by, and be subject to, the
provisions of Section 6.3 of the Purchase and Sale Agreement, which provisions
are hereby incorporated by reference into this Agreement.

13. MISCELLANEOUS.

13.1 Complete Agreement. This Agreement (including, for purposes of certainty,
the Schedules attached hereto) and the documents to be executed hereunder
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof. In the event of any conflict between the terms and
conditions of the body of this Agreement and the terms and conditions of any
Schedule hereto, the terms and conditions of such Schedule shall control. In the
event of any conflict between the terms and conditions of this Agreement and the
terms and conditions of the Purchase and Sale Agreement, the terms and
conditions of this Agreement shall control.

13.2 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Agreement in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Agreement.

13.3 Survival of Agreement. Except as otherwise contemplated by this Agreement,
all covenants and agreements of the Parties contained in this Agreement shall
survive from the Effective Date and remain in full force and effect in
accordance with their applicable terms.

13.4 Expenses. Except as otherwise expressly provided in this Agreement, the
Parties agree that all expenses incurred and directly related to the Services
contemplated hereby shall be borne and paid by the Person incurring such
expenses.

13.5 Notices. All notices and other communications that are required or may be
given pursuant to this Agreement must be given as required pursuant to
Section 12.2 of the Purchase and Sale Agreement.

13.6 Waivers. A failure by any Party to comply with any of its obligations,
agreements or conditions herein contained may be waived by either Party, as
applicable, by an instrument signed by such party and expressly identified as a
waiver, but not in any other manner. No waiver of, or consent to a change in,
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

13.7 Amendments. This Agreement may be amended or modified only by an agreement
in writing executed by all Parties and expressly identified as an amendment or
modification.

 

13



--------------------------------------------------------------------------------

13.8 Assignment. Except as otherwise expressly provided for in this Agreement,
no Party shall assign all or any part of this Agreement, nor shall any Party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other Parties (which consent may be withheld for any
reason) and any assignment or delegation made without such consent shall be
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and assigns.

13.9 Subsidiaries or Affiliates. Each of the Parties shall cause to be performed
all actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on and after the Closing Date.

13.10 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

13.11 Title and Headings. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

13.12 Specific Performance. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is hereby agreed that the
Parties shall be entitled to obtain specific performance of the terms of this
Agreement in addition to any other remedy or relief to which they may be
entitled. If any action is brought to enforce this Agreement against a Party,
such Party shall waive the defense that there is an adequate remedy at law.

13.13 Severability. The invalidity or unenforceability of any term or provision
of this Agreement in any situation or jurisdiction shall not affect the validity
or enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Agreement that is manifestly unjust.

13.14 Force Majeure. No Party (or any Person acting on its behalf) shall have
any liability or responsibility for failure to fulfill any obligation (other
than a payment obligation) under this Agreement so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered or
delayed as a consequence of circumstances of Force Majeure. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event: (a) notify the other Party of the nature and
extent of any such Force Majeure condition, and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as
reasonably practicable.

13.15 Construction. The Parties acknowledge that (a) QEP and Buyer have had the
opportunity to exercise business discretion in relation to the negotiation of
the details of the transaction contemplated hereby, (b) this Agreement is the
result of arms-length negotiations from equal bargaining positions and (c) QEP
and Buyer and their respective counsel participated in the preparation and
negotiation of this Agreement. Any rule of construction that a contract be
construed against the drafter shall not apply to the interpretation or
construction of this Agreement.

 

14



--------------------------------------------------------------------------------

13.16 References; Interpretations. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires:

(a) the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”;

(b) references in this Agreement to Sections and Schedules shall be deemed
references to Sections of, and Schedules attached to, this Agreement; and

(c) the words “hereof”, “hereby” and “herein” and words of similar meaning when
used in this Agreement refer to this Agreement in its entirety and not to any
particular Section or provision of this Agreement.

13.17 Status of Service Provider as Independent Contractor. Each Service
Recipient expressly acknowledges that each Service Provider, its Affiliates, and
each of their respective employees, agents, subcontractors and representatives
are “independent contractors,” and nothing in this Agreement is intended and
nothing shall be construed to create an employer/employee, partnership, joint
venture or other similar relationship between any Service Recipient and Service
Provider, its Affiliates, or each of their respective employees, agents,
subcontractors and representatives. In addition, each Service Provider shall
have the authority and responsibility to elect the means, manner and method of
performing the Services required to be provided by it under this Agreement. This
Agreement shall not be interpreted or construed to create an association, joint
venture, partnership, or agency between the Parties or to impose any partnership
or fiduciary obligation or related liability upon any Party.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties caused this Transition Services Agreement to be
duly executed as of the day and year first above written.

 

QEP RESOURCES, INC. By:  

/s/ Richard J. Doleshek

Name:   Richard J. Doleshek Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

TESORO LOGISTICS LP

By:

 

Tesoro Logistics GP, LLC, its general partner

By:

 

/s/ Phillip M. Anderson

Name:

 

Phillip M. Anderson

Title:

 

President

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO TRANSITION SERVICES AGREEMENT

(See Attached)



--------------------------------------------------------------------------------

SCHEDULE A – 1

Administrative and Corporate Services

SERVICE OVERVIEW

The Administrative and Corporate Services Term Sheet addresses QEP (a) allowing
Buyer to access and use certain records, and (b) providing certain services to
Buyer in support of Buyer’s general and administrative management, and access to
facilities

CONTACT INFORMATION

Tesoro Contact:

Name: Ida Brooks

Telephone: 210-626-6512

E-Mail: Ida.R.Brooks@tsocorp.com

QEP Contact:

Name: Lauren Miller/Maggie Quinn

Telephone: 918-488-1784 (Lauren) 303-595-5904 (Maggie)

E-Mail Lauren.Miller@qepres.comMaggie.Quinn@qepres.com

Provided Services:

 

Service

  

Maximum Term

(From Closing

Date)

  

Fee (Monthly)

As required, QEP to provide supporting services associated with providing
physical access to transitioning employees to site locations and facilities, to
include temporary utilization of security badge and access control services   
6 months    At reasonable and actual cost

 

Page 1

Schedule A-1 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term

(From Closing

Date)

  

Fee (Monthly)

Supporting services associated with the transition of employee fringe benefit
programs to include:

 

•    Continuation of the administration of the educational reimbursement policy
for employees completing fall 2014 courses

•    Administration of the relocation program for relocations commencing prior
to the Closing Date

•    Continued employee utilization of the QEP parking accommodations at Denver
and Salt Lake for current building parkers and “ecopass” programs (through
December 2014)

   6 months (EcoPass through 2014)   

•       Actual cost of parking spots in Denver & Salt Lake

 

•       1/12th of the 2014 annual actual cost for Ecopass program in Denver &
Salt Lake

 

•       All other services at actual costs incurred

QEP will continue to administer and manage all existing contractor contract
labor agreements    12 months    At reasonable and actual cost QEP to provide
ongoing support and administration of QEP’s existing fleet management services
   3 months    At reasonable and actual cost Access to the designated office
space on the 16th and 24thfloor at QEP’s Denver Office    12 months    At cost
Access and use of facilities on the 4th floor of QEP’s Salt Lake City office   
Expires November 30, 2015    $9,217 per month Access and use of SCADA and
Compliance office units at QEP’s Red Wash facilities    12 months    $9,000 per
month

TERM AND TERMINATION

The Term Sheet Termination Date of the Service to be provided pursuant to this
Term Sheet shall be the earlier of: (a) the day of which the month anniversary
from the Closing Date as designated for each designated transition service; or
(b) the effective date of early termination by Buyer or QEP in accordance with
Section 4 of the Transition Services Agreement.

 

Page 2

Schedule A-1 to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A-2

Operational and Commercial Services

SERVICE OVERVIEW

The Operational and Commercial Services Term Sheet addresses QEP (a) allowing
Buyer to access and use certain records, and (b) providing certain operations
and commercial supporting services to Buyer

CONTACT INFORMATION

Tesoro Contact:

Name: Don Sorensen

Telephone: 360-202-2163

E-Mail: Don.J.Sorensen@tsocorp.com

QEP Contact:

Name: Randy Judge

Telephone: 303-640-4239

E-Mail Randy.Judge@qepres.com

Provided Services:

 

Service

  

Maximum Term

(From Closing

Date)

  

Fee (Monthly)

Access to any required environmental, health and safety systems and supporting
services required to support the migration and integration into Buyer’s systems.
Examples include:

 

•   Air compliance tracking, emissions calculation applications, hazardous waste
management tracking programs, and driver safety programs

   6 months    At reasonable and actual cost Supporting transitional service
related to the operation and servicing of the Dehydration Units on the Pinedale
Mesa associated with the Wexpro owned production    6 months    Fee to be
substantially similar to that charged prior to close.

 

Page 1

Schedule A-2 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term

(From Closing

Date)

  

Fee (Monthly)

Provide necessary systems and services to support the requisition, purchasing,
receipt, and issuance of materials, supplies and services per QEP’s DOA and
manually per Buyer’s LOA for purchases that exceed QEPFS’ SVP’s DOA.    6 months
   At reasonable and actual cost Provide access and data from systems used to
catalog and store agreements and contracts.    6 months    At reasonable and
actual cost Access to Natural Gas Weekly, Natural Gas Intelligence Shale Daily,
Propane Price Insider    3 months    At reasonable and actual cost QEP to
provide ongoing service and support for shared well pad equipment,
communications infrastructure and operational control networks and software.   
Services will expire upon execution of operational service agreement post close
   At reasonable and actual cost QEP to provide methanol injection and freeze
remediation services for the Wonsits Gathering System       At reasonable and
actual cost Instrumentation and Electrical support in North Dakota Operations,
on an as needed basis, at a support level consistent with QEP’s pre-close
operations.    4 Months    At reasonable and actual cost

TERM AND TERMINATION

The Term Sheet Termination Date of the Service to be provided pursuant to this
Term Sheet shall be the earlier of: (a) the day of which the month anniversary
from the Closing Date as designated for each designated transition service; or
(b) the effective date of early termination by Buyer or QEP in accordance with
Section 4 of the Transition Services Agreement.

 

Page 2

Schedule A-2 to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A - 3

Financial Services

SERVICE OVERVIEW

The Financial Services Term Sheet addresses QEP (a) allowing Buyer to access and
use certain records, and (b) providing certain services to Buyer in support of
Buyer’s financial, regulatory and operational reporting, and certain
administrative services including control assistance, tax and treasury

CONTACT INFORMATION

Tesoro Contact:

Name: Thadd Stricker

Telephone: 210-626-6561

E-Mail: Thadd.Stricker@tsocorp.com

QEP Contact:

Name: Matt Herzog /Alice Ley

Telephone: 303.573.3431 (Matt) 303.573.3446 (Alice)

E-Mail Matthew.Herzog@qepres.com Alice.Ley@qepres.com

Provided Services:

 

Service

  

Maximum
Term (From
Closing Date)

Continued operation and support of QEPFS financial systems/applications   
Provide accounting support similar to support currently provided through the
point of financial reporting and consolidation that will result in the
generation of accurate financial statements based on a monthly detailed trial
balance. Consolidated financial statements will include any adjustments
necessary to remove the results of operations for Haynesville or the Vermillion
Plant (if TLLP makes the decision to sell the Vermillion Plant after the
acquisition date). Any adjustment resulting from the tagalong of the Uintah
Basin Field Services, L.L.C. will be reflected in the consolidated financial
statements done by buyer.    12 Months

 

Page 1

Schedule A-3 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum
Term (From
Closing Date)

Assistance with 10K preparation for QEP Midstream Partners, LP (“QEPM”), and
continue to perform controls surrounding the 10-K preparation process (i.e., tie
out, disclosure checklists, QEP employee disclosure committee participation,
XBRL review, QEP subcertifications as requested). TLLP will be in charge of the
draft SEC document distributions and setup of the disclosure committee meetings.
Note it will be a QEP and Buyer joint effort. Prepare Part III of the Form 10-K
as it relates to executive officers and independent directors (prior to the
Acquisition date). During the transition period, QEP will make payments to the
independent directors as directed by Buyer, or QEP will include payments made by
Tesoro in the disclosures under Part III.    12 Months Provide contractors
currently doing QEPFS’ accounting as well as other contractors involved in
meeting the requirements under the TSA. The costs of contractors will be
included in the TSA fee. However, if contractors choose to leave during
transition period, Tesoro will be responsible for finding replacements.    12
Months Upload into SAP any entries provided by Buyer using QEP SAP upload form.
Entries will be provided using QEP’s hierarchy and chart of accounts.    12
Months Journal entries to be provided to QEP for bonus, salary, payroll taxes
and 401K expense and any other related salary related amounts using QEP cost
centers and templates, for upload into QEP’s SAP. Additional journal entries
using QEP templates for upload into QEP’s SAP will be provided as needed,
including, but not limited to allocation of general and administrative expenses
to QEPFS and QEPM and corporate card allocations.    12 Months Perform Joint
Interest Billing for the Vermillion Processing Plant.    12 Months Electronic
transfer of data/reports to/from QEP for Buyer financials and disclosures
required to support QEPM full 10K    12 Months Accounts Payable processing and
operating expense accruals booking. Record Invoices and route for approval and
payment per QEP’s DOA and manually per Tesoro’s LOA for invoices that exceed
QEPFS’ SVP’s DOA    12 Months Accounts Receivable Posting of Customer Payments.
Coordinate collection activity with Buyer’s Credit Department after third
customer contact.    12 Months Revenue processing and accrual booking to include
Customer invoicing/settlement statements    12 Months QEP will prepare all
federal and state partnership tax returns and K-1’s for both short periods
ending in 2014    12 Months Current management reporting to continue to the
extent transactions are booked into QEP’s system.    12 Months QEP will provide
personnel to accomplish month-end closing, preparation of internal reporting and
assistance with Buyer’s external reporting for Equity, Net Income per Unit,
Stock Compensation, Fixed Assets, Accounts Payable and consolidated reporting at
the QEPFS level.    12 Months Provide access to all relevant supporting
documentation related to accounting close process including journal entries,
invoices, contracts, account, reconciliations, third party statements, etc.   
12 Months Provide all necessary master data in accordance with the contract.   
12 Months Create and maintain master data based on approved information provided
by the buyer in QEP format.    12 Months Provide business service center support
as needed, including QEP contacts and responses for QEP related items.    12
Months

 

Page 2

Schedule A-3 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum
Term (From
Closing Date)

QEP to provide requested copies of purchase orders, contracts and invoices    12
Months QEP’s commercial operations will continue to have access to enter
contract information into SNG or system of record from completely executed
contracts provided by Buyer    12 Months Continue capital spend and accrual
recording and reporting as currently performed to include necessary asset
information for depreciation calculation such as assets placed in service.    12
Months Provide assistance necessary for Buyer to timely comply with any weekly,
monthly, quarterly or annual compliance reporting for federal, state, and local
governments currently performed by Accounting. In particular, assistance and
support for the filing of quarterly and annual FERC Form 6 report.    12 Months
Record inventory such as MRO and hydrocarbon movements or provide reports
necessary for Buyer to record inventory movements    12 Months Provide
explanations for significant changes in inventory movements as needed by Buyer.
   12 Months Record derivative entries as necessary using QEP’s SAP upload form.
Entries will use QEP’s hierarchy and chart of accounts. However disclosure
preparation will be handled by Buyer if applicable.    12 Months Prepare
variance analysis files for use by buyer to the level and format currently done
and to the extent the transactions are booked in QEP’s system.    12 Months
Respond to questions related to payroll processing as needed following
acquisition date.    12 Months QEP Internal Audit staff and Internal Control
Specialists to continue to perform 2014 SOX testing, with the assistance of
Buyer personnel, including any untested 2014 controls and remediation testing.
QEP to also perform Q4 2014 302 survey and results and ITGCs testing and
documentation. QEP to provide SOX testing plans and documentation. QEP to
continue to assist and support Buyer in 2015 SOX compliance in transition and
assist in converting SOX testing and documentation to Buyer format.    12 Months
Continue to make all payments through Wells Fargo.    12 Months Provide
read-only bank account access for all accounts assumed.    12 Months Perform
normal QEP cash settlement processes.    12 Months Provide income Tax, Property
Tax and Sales Tax support.    12 Months Facilitate payment of the quarterly QEPM
distribution and track QEPM units issued and outstanding. Continue to use Wells
Fargo as Transfer Agent as long as QEP is providing service.    12 Months
Prepare joint venture financial statements, including calculation of
distribution for each month end.    12 Months Facilitate payment of the joint
ventures distributions and any cash calls.    12 Months Prepare stand-alone
financial statements for any significant subsidiaries or guarantors as necessary
(i.e., Green River Processing for 2014 and assistance with Q1 2015 if required).
Extent of preparation of financial statements will be based on transactions
booked in QEP’s system. Tesoro will perform consolidation for any transactions
booked in Tesoro’s system. Tie out support, disclosure checklist and any other
supporting documentation to be provided to Buyer.    12 Months Assist in the
preparation and presentation of earnings material and audit committee
presentations, as needed.    12 Months

 

Page 3

Schedule A-3 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum
Term (From
Closing Date)

QEP will prepare and distribute all required 2014 Form 1099’s and all related
filings in accordance with Federal and State regulations for any FEINs that
Buyer purchased to the extent QEP processes payments in 2014 for these entities.
QEP will provide information and assistance to Tesoro in order for Tesoro to
prepare and distribute 2015 Form 1099’s and all related filings.    12 Months
Buyer will migrate the QEPM Workiva instance to its account in December 2014
ensuring that QEP personal involved with 10-K preparation have access to
complete their responsibilities. QEP will continue to use webfilings to prepare
the QEPM10-K and Green River processing financial statements.    12 Months
Assistance with novation/close of bank accounts, if needed.    12 Months Buyer
will provide entries and support for any post-close debt transactions as well as
the related interest expense.    12 Months QEP will make necessary adjustments
to financial data provided to Buyer during the TSA period to reflect
transactions occurring post close with affiliates under the current ownership
structure as transactions with third parties where appropriate (ie, transactions
with QEP Marketing Company, Inc , QEP Energy Company, Inc or QEP Resources, Inc.
will be reflected as third party transactions).    12 Months Continue to provide
entries and support for any post-close debt transactions as well as the related
interest expense.    12 months

TERM AND TERMINATION

The Term Sheet Termination Date of the Service to be provided pursuant to this
Term Sheet shall be the earlier of: (a) the day of which the month anniversary
from the Closing Date as designated for each designated transition service; or
(b) the effective date of early termination by Buyer or QEP in accordance with
Section 4 of the Transition Services Agreement

FINANCIAL SERVICES FEES

Each month, QEP to provide the Buyer with an invoice detailing the QEP’s actual
cost to provide transition financial services to the Buyer, including any out of
pocket expenses incurred by QEP on behalf of the Buyer

 

Page 4

Schedule A-3 to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A – 4

Information Technology Services

SERVICE OVERVIEW

The Information Technology Term Sheet addresses QEP (a) allowing Buyer to access
and use of specific applications and systems, and (b) providing certain services
to Buyer in support of the ongoing operation of the business.

GENERAL CONDITIONS FOR INFORMATION TECHNOLOGY SERVICES

QEP shall maintain an equivalent level of service for applications, systems, and
equipment as performed prior to close. Upon completion of transition services
for each item, historical data will be extracted and provided to Buyer on an
agreed upon and reasonable timeline.

CONTACT INFORMATION

Tesoro Contact:

Name: Judy Howard

Telephone: 210-626-6967

E-Mail: Judy.P.Howard@tsocorp.com

QEP Contact:

Name: Jamie Cutler

Telephone: 303-640-4229

E-Mail Jamie.Cutler@qepres.com

Provided Services:

 

Service

  

Maximum Term (From
Closing Date)

  

Fee (Monthly)

Maintain active backup and recovery for all QEPFS systems, applications and
infrastructure.    12 Months    $0.00

 

Page 1

Schedule A-4 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term (From
Closing Date)

  

Fee (Monthly)

Continued operation of QEP Service Desk to handle calls and support tickets for
users. These tickets will include application and infrastructure issues.
Escalation of systems or services that are transitioned to Tesoro will be
conveyed to the Tesoro IT Service Desk.    12 months    $5,237.00 Continued
operation of all QEPFS systems and services supporting users. This includes
communication, collaboration and corresponding archives, email forwarding,
electronic business records, anti-virus, and related functions for all impacted
personnel.    12 months    $9,707.00 Continued monitoring, operation, security
(physical and logical) and maintenance of any asset/relationship required for a
fully functional QEPFS network to include but not limited to, all existing
telecommunications and infrastructure platforms (carrier relationships, radio
towers, antennas, physical and virtual circuitry, power, HVAC, routers,
switches, cabling, servers, radios, etc.) and the services that they provide
(voice & data services, Internet, file, print, fax, DNS, DHCP, voice mail,
etc.).    12 months    $79,220.00 Hardware maintenance, support, and spares for
the Business. For clarity, this includes all of the break fix service for the
operation of the Business provided by QEP prior to Closing.    12 months   
$24,885.00 Access to historical and current data relating to, and relevant to
the ongoing operation of the Business.    12 months    $0.00 Provision, set up,
and de-provision users as needed during transition period.    12 months    $0.00
Schedule and transfer all required data feeds to Buyer to support the TSA
applications and systems.    12 months    $0.00 Electronic transfer of
data/reports to/from QEP including use of SFTP servers.    12 months    $0.00

 

Page 2

Schedule A-4 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term (From
Closing Date)

  

Fee (Monthly)

Operations and support of

 

-        MS Office, SharePoint, Document Management, Records Archives

   12 months    $0.00

Operations and support of

 

-        SolArc Natural Gas

   12 months    $25,344.83

Operations and support of

 

-        FlowCal

   12 months    $11,030.70

Operations and support of

 

-        GPIS

   12 months    $1,593.75

Operations and support of

 

-        ADP (Payables)

   12 months    $5,008.33

Operations and support of

 

-        DocVue

   12 months    $2,941.67

Operations and support of

 

-        ACTS

   3 months    $0.00

Operations and support of

 

-        Geotab

   3 months    $0.00

Operations and support of

 

-        Meridian

   6 months    $2,366.67

Operations and support of

 

-        Contracts DB

   12 months    $531.25

Operations and support of

 

-        iHistorian

   9 months    $1,054.13

Operations and support of

 

-        Kofax

   12 months    $0.00 (Included in DocVue)

Operations and support of

 

-        MP2

   6 months    $2.025.97

Operations and support of

 

-        SAP (includes BW and BPC)

   12 months    $48,333.33

 

Page 3

Schedule A-4 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term (From
Closing Date)

  

Fee (Monthly)

Operations and support of

 

-        Wells Fargo Payment Manager

   12 months    $425.00

Operations and support of

 

-        XMAP GIS

   6 months    $3,577.08

Operations and support of

 

-        Quorum Land

   6 months    $1,145.83

Operations and support of

 

-        Workiva

   12 months    $425.00

Operations and support of

 

-        Aspen Hysis

   3 months    $8,622.40

Operations and support of

 

-        SharePoint sites used by field services personnel including QEPFS and
Forecast & Budget

   12 months    $0.00

Operations and support of

 

-        Rendezvous Pipeline website

   3 months    $2,158.33

Operations and support of

 

-        QEPM.com website

   12 months    $2,375.00

Operations and support of

 

-        AmpCalc

   12 months    $1,062.50

Operations and support of

 

-        CADWorks

   12 months    $2,113.10

Operations and support of

 

-        GRI GlyCalc

   12 months    $2,125.00

Operations and support of

 

-        PHAWorks

   12 months    $1,563.33

Operations and support of

 

-        PowerTools SKM

   12 months    $1,909.72

Operations and support of

 

-        ProMax with TSWEET

   12 months    $4,157.74

 

Page 4

Schedule A-4 to Transition Services Agreement



--------------------------------------------------------------------------------

Service

  

Maximum Term (From
Closing Date)

  

Fee (Monthly)

Operations and support of

 

-        Terrasync/Pathfinder

   12 months    $850.00

Operations and support of

 

-        Winflow

   12 months    $2,125.00

Operations and support of

 

-        ETAP

   12 months    $179

Operations and support of

 

-        ACH Positive Pay

   12 months    $425.00

Operations and support of

 

-        ARO – Assent 143

   12 months    $3,044.92

Operations and support of

 

-        TrinTech/Compliance

   12 months    $908.33

Operations and support of

 

-        ArcGIS

   3 months    $616.32

Operations and support of

 

-        AutoCad

   3 months    $1,895.83 QEP shall provide continued use and availability of all
FCC licenses as necessary to support all business operations of Buyer    12
months    $0.00

TERM AND TERMINATION

The Term Sheet Termination Date of the Service to be provided pursuant to this
Term Sheet shall be the earlier of: (a) the day of which the month anniversary
(in schedule of services) of the Closing Date occurs; or (b) the effective date
of early termination by Buyer or QEP in accordance with Section 4 of the
Transition Services Agreement

 

Page 5

Schedule A-4 to Transition Services Agreement



--------------------------------------------------------------------------------

Schedule A – 5

SCADA Equipment

SERVICE OVERVIEW

The following section describes the ongoing responsibility of ongoing operation
and maintenance of the SCADA and operations control infrastructure

South District (Utah)

This area predominantly deploys a single-well design. At each pad, each well has
a gas meter measuring the gas production at the wellhead. Other equipment
located at the site may include dehy units, glycol heaters, and/or separators.
In most locations, measurement and well optimization is performed by a single
EFM. Each location has a radio that allows communication back to a SCADA system
for data collection and remote control of the site.

The following list identifies the current assignment of responsibility as it
pertains to assets jointly utilized by the Acquired Company and QEP. This
assignment does not imply ownership of the assets, only its operation and/or
repair.

New Equipment Installs

RTU & associated equipment – QEP

Allocation Meter – QEP

Master Meter (MVS & RTD) – BUYER

Equipment Operation & Maintenance

Power source (solar panels & batteries) – QEP

RTU – QEP

Communications (radio & tower) – QEP

Allocation Meter – QEP (most locations do not include allocation meters)

Master Meter (including plate changes) – BUYER

Well Automation (including RTU config) – QEP

Master Meter Calibrations (including RTU config) – BUYER

QEP Meter Calibrations (~110 meters) – BUYER

Gas Analysis- BUYER

“Combo” units – some older locations have a separator and meter in the same
building

Maintenance & Operation (upstream of meter) – QEP

Maintenance & Operation (meter run & downstream) – BUYER

 

Page 1

Schedule A-5 to Transition Services Agreement



--------------------------------------------------------------------------------

North District (Wyoming, excluding Pinedale)

This area predominantly deploys a single-well design (six locations service two
wells, one location services three wells). At each site, each well has a gas
meter measuring the gas production at the wellhead. Other equipment located at
the site may include dehy units, glycol heaters, and/or separators. All
measurement and well optimization is performed by a single EFM. Every location
has a radio that allows communication back to a SCADA system for data collection
and remote control of the site.

The following list identifies the current assignment of responsibility as it
pertains to assets jointly utilized by the Acquired Company and QEP. This
assignment does not imply ownership of the assets, only its operation and/or
repair.

New Equipment Installs

RTU & associated measurement equipment – BUYER

Meter (MVS & RTD) – BUYER

Equipment Operation & Repairs-

Power source (solar panels & batteries) – BUYER

RTU – BUYER

Communications (on site radio) – BUYER

Communications (master radio) – QEP

Meter -BUYER

Well Automation (including RTU config; not installed in all areas) – QEP

Meter Calibrations (including RTU config) – BUYER

Gas Analysis- BUYER

Orifice Plate Changes- BUYER

QEP Meter Calibrations – BUYER

 

Page 2

Schedule A-5 to Transition Services Agreement



--------------------------------------------------------------------------------

Pinedale Pad Wells

This area predominantly deploys a multi-well “pad” design. At each pad, each
well has a gas meter run with measurement achieved by one or more EFM devices.
In addition to individual well gas production measurement (known as allocation
meters), EFM’s are also utilized to optimize the well production. In addition to
the allocation meters, each pad also has a “master meter” that serves as the
“sales” meter. The master meter measurement is performed in one of the EFM
devices. The master meter is housed in a skid-mounted building. The master meter
contains a meter run, manifold valve, MVS (multi-variable sensor) and other
measurement devices. The MVS is connected to an EFM housed in a separate
building.

The following list identifies the current assignment of responsibility as it
pertains to assets jointly utilized by the Acquired Company and QEP. This
assignment does not imply ownership of the assets, only its operation and/or
repair.

(QEP => QEP Resources

New Equipment Installs

RTU & associated equipment – QEP

Allocation Meter – QEP

Master Meter (MVS & RTD) – BUYER

Equipment Operation & Maintenance

Power source (solar panels or TGE & batteries) – QEP

RTU – QEP

Communications (on site radio) – QEP

Communications (tower radio) – QEP

Allocation Meter – QEP

Master Meter – BUYER

Well Automation (including RTU config) - QEP

Meter Calibrations (including RTU config)

Master Meter - BUYER

Allocation Meter - QEP

Gas Analysis

Master Meters - BUYER

Allocation Meters - QEP

Orifice Plate Changes

Master meters - BUYER

Allocation Meters - QEP

“Combo” units – some older locations have a separator, meter, and dehy in the
same building

Maintenance & Operation (upstream of meter) – QEP

Maintenance & Operation (meter run & downstream) – BUYER

 

Page 3

Schedule A-5 to Transition Services Agreement



--------------------------------------------------------------------------------

North Dakota

From an automation viewpoint, each of the well sites consists of a ROC 800
series device and a Programmable Automation Controller (PAC). The ROC handles
the EFM calculations required at the site. The PAC is programmed to handle the
data collection and controls for the well operation and tank levels. Both
devices are on the IT network allowing communications to an on-site intelligent
HMI device as well as a SCADA gathering system in Parshall.

The following list identifies the current assignment of responsibility as it
pertains to assets jointly utilized by the Acquired Company and QEP. This
assignment does not imply ownership of the assets, only its operation and/or
repair.

(QEP => QEP Resources

New Equipment Installs- per operating agreement

Equipment Operation & Repairs-

Power source (commercial power & batteries) – QEP

RTU – QEP

Communications – QEP

Well Automation (including RTU config) - QEP

Master Meter Calibrations (including RTU config) - BUYER

Gas Analysis- BUYER                     (custody transfer gas meter only)

Orifice Plate Changes- BUYER     (custody transfer gas meter only)

 

Page 4

Schedule A-5 to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE B

Buyer Transition Services to QEP

SERVICE OVERVIEW

The schedule below details ongoing Transition Services Buyer is to provide to
the QEP

CONTACT INFORMATION

Tesoro Contact:

Name: [        ]

Telephone: [        ]

E-Mail: [        ]

QEP Contact:

Name: [        ]

Telephone: [        ]

E-Mail [        ]

Provided Services:

 

Description of Service

  

Time Period

  

Cost for Service

Continue to provide meter calibrations on a quarterly basis for 139 specified
meters. Provide the calibration reports to QEP Energy Company (“QEP Energy”).
Where applicable, the meter calibration data will be used to update the FlowCal
measurement system.    12 months    $125 per meter Continue to receive
measurement data for approximately 500 meters, via the SCADA system, into
FlowCal and analyze as well as edit the data as needed. Send QEP Energy volumes
statements that are API/AGA compliant.    12 months    $10.50 per meter per
month Continue to provide XMAP support to QEP Energy.    12 months    Charge the
actual cost to provide the service Continue to provide the same level of support
and information to QEP Energy, QEP Marketing, QEP Resources, for the Haynesville
gathering system and the Vermillion Processing Plant, if necessary.    12 months
   Charge the actual cost to provide the service

 

Page 1

Schedule B to Transition Services Agreement



--------------------------------------------------------------------------------

Description of Service

  

Time Period

  

Cost for Service

Continue to provide assistance to QEP Energy with regard to audit requests from
the ONRR regarding QEPFS (midstream) activity    12 months    Charge the actual
cost to provide the service Continue to provide support (Commercial Operations
and Accounting) for audit requests made by QEP and/or QEPM’s auditors covering
the time period when QEP owned the QEPFS Business and/or QEPM.    12 months   
Charge the actual cost to provide the service Buyer employees Doug Hoyt and Mark
Liebmann will continue to provide support to QEP employees in the following
locations: 1. Mark Liebmann in the Salt Lake office as an IT deskside analyst
performing those duties. 2. Doug Hoyt, in the Rock Springs, Wyoming area
supporting; plant communications, wireless communications and area offices as an
IT Analyst. Fees for these services will be based on the support fees in the TSA
that QEP charges to Buyer for similar services.    12 months    Fees for these
services will be based on the support fees in the TSA that QEP charges to TLLP
for similar services.

TERM AND TERMINATION

The Term Sheet Termination Date of the Service to be provided pursuant to this
Term Sheet shall be the earlier of: (a) the day of which the month anniversary
from the Closing Date as designated for each designated transition service; or
(b) the effective date of early termination by Buyer or QEP in accordance with
Section 4 of the Transition Services Agreement.

 

Page 2

Schedule B to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE C

Software and/or services used by QEPFS, the Acquired Company or the Acquired

Subsidiaries under QEP’s software licenses

 

Application Name

   FS Licenses      QEP Licenses  

ArcGIS

     1         11   

AutoCad

     5         5   

Meridian

     20         5   

Microsoft Desktop Licensing

     259         1426   

Microsoft Server Standard Licensing

     1         591   

MP2

     61         8   

Power Tools - SKM

     5         1   

ProMax with TSWEET

     11         3   

SolArc (SNG)

     12         17   

XMAP GIS

     175         25   

 

Page 1

Schedule C to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE D

Software and/or services used by QEP under QEPFS’s software licenses

 

Application Name

   FS
Licenses      QEP
Licenses  

AmpCalc

     2         2   

Aspen Hysis

     11         5   

CADWorks

     5         2   

FlowCal

     10         9   

GPIS

     3         1   

iHistorian (SCADA)

     63         64   

PHAWorks

     28         22   

Terrasync/Pathfinder

     3         2   

 

Page 1

Schedule D to Transition Services Agreement